Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The below amendment is supported by the original disclosure and overcomes all previous rejections.
The previous restriction has been withdrawn. Claims 8-9 and 13-15 have been rejoined. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Samantha Page on 2/16/21.
Cancel claim 16.
Claim 1, line 3, replace “1 weight percent” with “0.1 weight percent”.


	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) is(are) 1-15 allowable over the closest prior art: Nakano et al. (US 20090012331) in view of Yeager et al. (US 20080076884).
As to claims 1-15, Nakano (abs., 1-2, 10-19, 26, examples, claims) discloses a polyphenylene ether (PPE) and a method of producing thereof applied for dielectric materials:\

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.Formula 4 embraces the structures of claims 5-6.  The endcapping agent includes p-
Nagano is silent on the claimed <30 wt% of 2-methyl-6-cyclohexylphenol comonomer.
In the same area of endeavor of producing PPE based electronic laminates materials, Yeager (abs., 1-2, 7, 18, 26, 31-37, examples, claims) discloses adding 10-99 wt% of 2-methyl-6-cyclohexylphenol comonomer would improve solubility.  The disclosed range overlaps with the claimed one.
However, Nagano and Yeager fail to teach the required less than 0.1 weight percent of the repeating unit having identical substituent in the 2 and 6 positions of the monohydric phenol monomer.
Therefore, claims 1-15 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766